DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 14 April 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9, 14, 17, 20 have been amended.
Claims 8, 16 are cancelled.
Claims 2-5, 7, 10-13, 15, and 18-19 are original / previously presented.
Claims 1-7, 9-15, and 17-20 are allowed.

Response to Arguments
Regarding the previous 35 USC 103 rejection of claims 1-7, 9-15, and 17-20, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the previous double patenting rejection of claims 1-7, 9-15, and 17-20, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Applicant’s arguments, presented in the Remarks pg. 15-18 received 14 April 2022 with respect to the technical problem of timely updating geofences and the technical solution of training the machine learning model as a practical application have been fully considered and are persuasive. Examiner notes that the Applicant specification ¶[0039], ¶[0042] acknowledges this problem, and machine learning as part of the solution. Accordingly, the 35 USC 101 rejection of claims 1-7, 9-15, and 17-20 has been withdrawn. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner knows of no art which teaches or suggests, alone or in combination with other art, independent claims 1, 9, and 17.  In particular, it is the combination of the limitations in independent claim 1 / 9 / 17 with the following limitations that is novel and not obvious:

updating, by the one or more servers, the plurality of cubes corresponding to the at least one set of dynamic geofence zones, wherein the updating comprises: 
moving, based on the trained machine learning model and residence address change of one or more of the flagged riders, one dynamic geofence zone from an area to a different area predicted to have a number of safety incidents in the future over the second threshold by changing a geohash location in the cube corresponding to the one dynamic geofence zone, and 
adjusting the cube by (i) adjusting, based on a model recall accuracy of the one dynamic geofence zone, a number of characters of the geohash code of the cube corresponding to the one dynamic geofence zone to increase or reduce a size of the one dynamic geofence zone in the spatial dimension and (ii) shifting or changing a length of the at least one time period in the temporal dimension;
	First, the prior art of Jeon (US 2018/0189669 A1) details the server updating new versions of the event model regarding the events, specified geofences, and specified timeframes including expanding and contracting (moving the size of) the geofences; using the machine learning model to analyze accidents, conflicts, weather unsafe conditions and severity, combined with real-time information to validate events with geofences and move and adjust the zones and times (i.e. cube) predicted to have increased drop-off rates and involvement in safety incidents based on event intensity / scores reaching a threshold value of people being picked up in a geofence / dropped off in the area (Jeon Fig 3, Fig 7, ¶[0017], ¶[0031], ¶[0042-44], ¶[0051-55], ¶[0061-63], ¶[0066-67], ¶[0073]).  However, Jeon does not explicitly state features regarding the resident address change of a flagged rider associated with the geofence, changing the geohash location, or changing the geohash number of characters based on model recall accuracy.
Second, the prior art of Luo (US 2018/0315148 A1) details changing a geohash code string when moving (i.e. expanding / contracting) a geospatial zone size from one hierarchal grid level precision to another, e.g. geohash-5 versus geohash-6 (Luo ¶[0020]).  However, Luo does not explicitly state features regarding training the model, the resident address change of a flagged rider associated with the geofence, moving the geofence based on predicting the number of safety incidents, or changing the geohash number of characters based on model recall accuracy.
Third, the prior art of Pao (US 2018/0288568 A1) details adjusting a geohash code from a first level to a second level to reduce the size of the geofence zone and increase the accuracy; geohash code accuracy is refined (i.e. increased) by increasing a geohash code number of characters (e.g. geohash-6 to geohash-7) to obtain a geohash at a more granular level (Pao Fig 4A at least 412 and 414, ¶[0020], ¶[0041]).  However, Pao does not explicitly state features regarding training the model, the resident address change of a flagged rider associated with the geofence, or moving the geofence based on predicting the number of safety incidents.
Fourth, the prior art of Agulnik (US 2016/0187139 A1) details adjusting geofences around a ‘person of interest’ based on their relative location or addresses in recorded databases which include their home address, and their predicted movement at different times (Agulnik ¶[0009], ¶[0018], ¶[0034], claim 12).  However, Agulnik does not explicitly state features regarding training the machine learning model, a flagged rider, moving the geofence based on predicting the number of safety incidents, changing the geohash location, or changing the geohash number of characters based on model recall accuracy.
Fifth, the Mission Local article “Lyft rides permanently diverted from busy parts of SF’s Valencia Street” (27 August 2018) to Mark details deploying geofence zones along street corridors for a set periods of time in which Lyft ridesharing pickup and drop off requests were prevented within the geofence and are re-directed to a pickup spot on a side street, based on these areas being identified as having safety concerns with recorded numbers of people injured and dead in collisions; and moving the geofences to additional areas in San Francisco (Frank caption, ¶1-6).  However, Frank does not explicitly state features regarding training the machine learning model, the resident address change of a flagged rider associated with the geofence, moving the geofence based on predicting the number of safety incidents, changing the geohash location, or changing the geohash number of characters based on model recall accuracy.
Regarding 35 USC 101, the following limitations regarding training the machine learning model and moving dynamic geofence zones based on the trained model and address changes, in combination with the limitations in independent claims 1 / 9 / 17, are recognized to integrate the abstract idea into a practical application.
based on the collected rider behavior data and safety incident data, training, by the one or more servers, a machine learning model to predict one or more areas to have a number of safety incidents in the future over a second threshold;
updating, by the one or more servers, the plurality of cubes corresponding to the at least one set of dynamic geofence zones, wherein the updating comprises: 
moving, based on the trained machine learning model and residence address change of one or more of the flagged riders, one dynamic geofence zone from an area to a different area predicted to have a number of safety incidents in the future over the second threshold by changing a geohash location in the cube corresponding to the one dynamic geofence zone,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628